COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00240-CV


EX PARTE S.M.S.


                                      ------------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant's “Motion To Dismiss Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: MCCOY, DAUPHINOT, and WALKER, JJ.

DELIVERED: December 23, 2010


      1
       See Tex. R. App. P. 47.4.